Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the Amendments
With regard to the objection of the Drawings and rejections of the original claims, the examiner notes with ‘thanks’ the Applicant’s amendments, but obliged to point out that the correction of Fig. 1 has not been received, and the amendments to claims 19 and 20 appear inaccurate (please see ¶0003 and ¶0004 below. 
Drawings
Figure 1 (see ¶0026 in the Specification) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
19 recites the limitation "wherein the first thermally conductive layer is a metal layer, and the second thermally conductive layer is a thermally conductive adhesive" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “wherein the first thermally conductive layer is a metal layer, and the second thermally conductive layer is solder paste” in lines 12-13. There is insufficient antecedent basis for this limitation in the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Reference Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jang et al.  (US 9343437 B2) teaches a chip package device, comprising: 
a chip (120); 

    PNG
    media_image1.png
    381
    938
    media_image1.png
    Greyscale

a thermally conductive layer (130);
a first conductive part (401); 
a second conductive part (200); 
a first substrate (311) and a second substrate (unnumbered) that are disposed opposite to each other, wherein the chip (120) is disposed on a surface that is of the first substrate (311) and that faces the second substrate (unnumbered), the chip (120) is electrically connected to the first substrate (311) through the first conductive part (401), the second substrate (unnumbered) is electrically connected to the first substrate (311) through the second conductive part (200), and the thermally conductive layer (130) is disposed between the chip (120) and the second substrate (unnumbered); and 
a molding compound (141) configured to wrap the chip (120). Jang et al. fails to further teach and/or suggest wherein the thermally conductive layer comprises: a first thermally conductive layer; and a second thermally conductive layer, wherein the first thermally conductive layer is disposed on a surface that is of the chip and that faces the second substrate, and the second thermally conductive layer is disposed on a surface that is of the first thermally Jang et al. further fails to further teach and/or suggest the limitations as set forth in claims 8-12, 16 and 18.
Claims 1, 2, 4-12, and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JASMINE J CLARK/Primary Examiner, Art Unit 2816